1
2
3
4
5
6
7
8
                          UNITED STATES DISTRICT COURT
9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
     DANIEL RAY MARTINEZ,                              CASE NO. 17cv2556-LAB (KSC)
11
                                        Plaintiff,
12                                                     ORDER OF DISMISSAL FOR FAILURE
                         vs.                           TO TIMELY SERVE AND FOR
13                                                     FAILURE TO PROSECUTE
     J. LOPEZ, Correctional Officer,
14
                                     Defendant.
15
16         Plaintiff Daniel Martinez, a state inmate currently housed at Kern Valley State
17   Prison, filed this case in December 2017, alleging that Defendant Lopez, a correctional
18   officer at Martinez’s former institution, used excessive force in breaking up an inmate
19   altercation. Despite the fact that we are now nearly 18 months removed from the filing of
20   this case, Martinez has not properly served the defendant and, other than a notice of
21   change of address, has not filed any documents in this case since February 14, 2018.
22   Based on this lack of activity, on March 25, 2019 the Court ordered him to show cause
23   why the case shouldn’t be dismissed for failure to prosecute. Martinez responded to the
24   Order to Show Cause on April 22, 2019, noting that he had tried unsuccessfully to serve
25   the defendant, but that, as an inmate, he lacked the resources to do so properly. Instead,
26   he now requests that the Court order service by the United States Marshal.
27         Fed. R. Civ. P. 4(m) requires that the Court dismiss a case if the defendant is not
28   served “within 90 days after the complaint is filed.” Although this 90-day period may be



                                                 -1-
1    extended if the plaintiff shows good cause, the Court does not find that good cause exists
2    here. As noted above, this action was filed in December 2017, more than 18 months ago.
3    Further, because Martinez paid the filing fee and is not proceeding IFP, the obligation to
4    properly serve the Defendant falls on him; he is not statutorily entitled to service by the
5    Marshal.
6           In support of his argument that good cause exists to extend the time for service,
7    Martinez has submitted an unexecuted Proof of Service. See Dkt. 8. That document,
8    however, seems to indicate that physical service was not attempted until April 21, 2019,
9    16 months after the case was initiated and nearly a month after the Court’s Order to Show
10   Cause.1 This significant delay in attempting to serve the Defendant warrants dismissing
11   the case. “The [time limit on service] is intended to force parties and their attorneys to be
12   diligent in prosecuting their causes of action.” Wei v. State of Hawaii, 763 F.2d 370 (9th
13   Cir. 1985). Especially in cases like the one at hand—a case that would inevitably turn on
14   first-hand witness testimony—each day that passes carries with it the risk that witnesses’
15   memories will fade and that physical evidence will disappear. This deterioration of
16   evidence prejudices not just the parties but the Court as well.
17          Martinez also argues that he had previously attempted to serve the Defendant by
18   mail. Even accepting that as true, the Court would still be unable to find good cause to
19   extend the time for service here. The fact of the matter is that Martinez was aware that
20   his attempts to serve the Defendant by mail were unsuccessful, yet he made no effort to
21   remedy that defect, at least until after the Court issued its Order to Show Cause. See
22   Rochon v. Dawson, 828 F.2d 1107, 1110 (5th Cir. 1987) (“[A] plaintiff may not remain
23
24   1 The Proof of Service indicates that it was “received by” the process server on
25   “03/30/2108” [sic], but was returned unexecuted on April 21, 2019. It’s unclear from this
     discrepancy whether the process server waited more than a year after receiving the
26   summons to attempt service or whether she attempted service in March 2018 and then
     waited more than a year to return the summons unexecuted. In either event, neither
27   excuses the significant delay in serving the Defendant or bringing the issue to the Court’s
28   attention.



                                                 -2-
1    silent and do nothing to effectuate such service. At a minimum, a plaintiff should request
2    service upon the appropriate defendant and attempt to remedy any apparent service
3    defects of which a plaintiff has knowledge.”).
4           In short, the Court cannot countenance an unnecessary 18-month delay in
5    initiating this case by finding good cause to extend the time for service. This case is
6    DISMISSED WITHOUT PREJUDICE under Fed. R. Civ. P. 4(m). In the alternative it is
7    DISMISSED WITHOUT PREJUDICE for failure to prosecute under Civil Local Rule
8    41.1(a), which allows the Court, after providing notice, to dismiss a case in which no
9    proceedings or discovery have occurred in the past six months. His request for service
10   by the United States Marshal is DENIED. The clerk is directed to enter judgment and
11   close the case.
12          IT IS SO ORDERED.
13   Dated: June 10, 2019
14                                                HONORABLE LARRY ALAN BURNS
                                                  Chief United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -3-
